Citation Nr: 0200787	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-24 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disability 
due to surgical treatment received at VA Medical facility.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a heart disability due 
to surgical treatment received at VA Medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to April 
1984, with more than 8 months prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran was diagnosed with endometriosis. 

2.  The veteran was hospitalized at a VA Medical Center 
(VAMC) in August 1991, during which time she underwent the 
following surgical procedures:  a total abdominal 
hysterectomy with bilateral salphingo-oophorectomy; 
appendectomy; and fulguration of endometriosis.

3.  There is no medical evidence showing a nexus between the 
veteran's VAMC surgical treatment and her psychiatric 
disability.

4.  The medical evidence does not show that the veteran 
suffers from any heart disability.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
psychiatric disability due to surgical treatment at a VAMC in 
August 1991.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.358 (2001).

2.  The veteran is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart 
disability due to surgical treatment at a VAMC in August 
1991.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the veteran's request for benefits under § 1151 was 
filed in February 1999; thus, this claim must be decided 
under the current, post-October 1, 1997, version of 38 
U.S.C.A. § 1151.

The applicable statute, 38 U.S.C.A. § 1151, currently 
provides that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
the veteran will be compensated in the same manner as if 
service-connected if the disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault on the part of VA in 
furnishing hospital care, or was due to an event not 
reasonably foreseeable.   In addition, pursuant to 38 C.F.R. 
§ 3.358, applicable regulations provide that compensation 
will be payable for any additional disability resulting from 
disease or injury sustained because of training, 
hospitalization, medical or surgical treatment, or 
examination.

The veteran claims that while hospitalized at a VAMC in 
August 1991, she was misdiagnosed with endometriosis, 
underwent an unnecessary hysterectomy pursuant to this 
diagnosis, and developed a psychiatric disability and heart 
disease as a result of the aforementioned surgery.  In 
support of this claim, she refers to an August 1991 surgical 
pathology report, which found that "there is no evidence of 
adenomyosis or endometriosis in the sections examined."

A review of the medical records reveal that the veteran was 
first diagnosed with endometriosis in April 1990, pursuant to 
a VA surgical pathology report to correct a right ectopic 
tubal pregnancy.  This diagnosis was reiterated in an April 
1990 VA hospital discharge report.  

In June 1991, a private emergency room examination report 
notes that the veteran was experiencing vaginal bleeding. The 
diagnosis was endometriosis.  

A June 1991 VA consultation report notes that the veteran was 
seen for abdominal pain and the veteran's history of 
endometriosis and ectopic pregnancy was recited.  The 
impression was symptomatic abdominal and pelvic adhesions, 
probably secondary to endometriosis.  

VA medical records dated in August 1991 reveal that the 
veteran was admitted to the VAMC for a hysterectomy, which 
was contemplated, at least in part, because of adverse 
symptomatology due to endometriosis.  Indeed, the August 1991 
operation report - which explained the details concerning her 
total abdominal hysterectomy with bilateral salphingo-
oophorectomy, fulguration of endometriosis, and incidental 
appendectomy - identified the diagnosis to be endometriosis 
with tubular dysfunction bilaterally.  During the course of 
the operation, the surgeon observed that the fallopian tubes 
were diseased and that "endometriosis was fairly extensive 
in the pelvis and ligaments."  

An August 1991 surgical pathology report included an 
examination of the uterus, ovaries, and appendix that were 
removed from the veteran pursuant to the hysterectomy.  The 
report explains that "representative sections" of the 
tissues were submitted for more detailed examination.  It was 
noted that "there is no evidence of adenomyosis or 
endometriosis in the sections examined." (Emphasis added).

The veteran relies on the August 1991 surgical pathology 
report to demonstrate that she did not have endometriosis and 
that the hysterectomy was therefore unnecessary.  The Board 
finds, however, that the weight of the overall medical 
evidence shows that she did have symptomatic endometriosis.  
Prior to her hysterectomy, she was diagnosed with 
endometriosis, as identified by and April 1990 VA surgical 
pathology report.  She continued to carry a diagnosis of 
endometriosis, and her abdominal, pelvic, and gynecological 
symptoms were consistent therewith.  Indeed, endometriosis 
was specifically identified during her August 1991 surgery.  
Although the August 1991 surgical pathology report determined 
there was no endometriosis is the sections examined, this 
does not mean that other sections of the tissue specimens 
that were unexamined were free from endometriosis.  

As the weight of medical evidence demonstrates that the 
veteran's diagnosis of endometriosis was correct, the 
hysterectomy was not unnecessary.  As the hysterectomy has 
been shown by the preponderance of the evidence to be the 
proper course of surgical treatment in this case, and that 
the hysterectomy itself was properly performed and without 
any unusual complications, the veteran's 38 U.S.C.A. § 1151 
claims for psychiatric and heart disabilities cannot be 
sustained and must be denied.  

Parenthetically, although it is clear from the medical 
evidence that the veteran was diagnosed with a psychiatric 
disability - specifically, an anxiety disorder - subsequent 
to the hysterectomy, there is no medical evidence suggesting 
a nexus between her hysterectomy and psychiatric disability.  
In any case, as was already suggested herein, even if there 
was such a nexus, as the hysterectomy was proper surgical 
treatment for diagnosed endometriosis, and the hysterectomy 
itself was properly performed, her claim under 38 U.S.C.A. 
§ 1151 could not be sustained.  

Similarly, the veteran's 38 U.S.C.A. § 1151 claim for a heart 
disability is non-sustainable.  Indeed, although a September 
1997 private heart examination report found evidence of 
benign mitral valve prolapse, there is no evidence that the 
veteran suffers from an identifiable heart disability.  
Notwithstanding, even if her benign mitral valve prolapse was 
considered a heart disability, there is no suggestion in the 
medical evidence that such condition is attributable to the 
hysterectomy performed on her August 1991.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Holliday v. Principi, 14 Vet. App. 280 
(2001), Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decision and statement of the case 
have informed the appellant and her representative of the 
information and evidence necessary to substantiate the claims 
addressed above, and have therefore satisfied the 
notification requirements.  The Board therefore finds that 
the record as it stands is adequate to allow for review of 
the claims addressed above and that no further action by the 
RO is necessary to meet the requirements of the VCAA.  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disability 
is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a heart disability is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

